Citation Nr: 1227300	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right lower extremity varicose veins, status post ligation and stripping.

2.  Entitlement to service connection for disability of the thoracolumbar spine.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968.  He had subsequent service in the Army National Guard (ARNG).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2010, the North Carolina Division of Veterans Affairs withdrew its representation of the Veteran in this appeal.  The Veteran submitted an additional VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the South Carolina Division of Veterans Affairs, but this organization cannot be recognized as a valid representative for this case as the Veteran resides in North Carolina.

In May 2012, the Veteran withdrew in writing his prior request for a personal hearing before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for service-connected right lower extremity varicose veins, status post ligation and stripping.  The evidentiary record at this time is sparse consisting of service treatment records (STRs) showing ligation and stripping of right lower extremity varicose veins, medical records in 1978 showing an additional ligation and stripping of right lower extremity varicose veins, and a VA clinical record in July 2007 merely noting no significant varicose veins being present.

The evidence cited above is insufficiently descriptive to properly evaluate the Veteran's initial rating claim under the criteria of Diagnostic Code (DC) 7120, which contemplates symptoms such as edema, aching and fatigue with use, and skin changes.  See 38 C.F.R. § 4.104, DC 7120.  Thus, a contemporaneous examination of the service-connected right lower extremity varicose veins, status post ligation and stripping is warranted.

With respect to the thoracolumbar spine disability claim, the Veteran alleges persistent and/or recurrent thoracolumbar spine pain since service.  He has referred to back problems which interfered with his ability to maintain parachute jump status during active service.  The record confirms that the Veteran earned the parachutist badge as well as the combat infantryman badge.  His available private chiropractic clinic records appear to demonstrate disc abnormalities of the lumbosacral spine.

Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In McClendon, the Court cited a statement from a congressional representative regarding the type of "low threshold" intended by the VCAA wherein "if a veteran's military records indicate he served as a paratrooper, making multiple jumps during service in Vietnam and the veteran now has evidence of arthritis of the knees that he indicates was due to these jumps, VA will be required to obtain a medical opinion as to whether it is as likely as not that his current arthritis is related to his military service."  McClendon, 20 Vet. App. at 83, citing 146 Cong. Rec. H9912, H9917 (2000) (statement of Rep. Evans). 

In light of the Veteran's combat and parachute duties during service, the Board finds that medical examination is warranted to determine whether any current disability of the thoracolumbar spine results from event(s) during active service.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that the South Carolina Division of Veterans Affairs cannot be recognized as a valid representative for his case as he resides in North Carolina.

2.  Clarify with the Veteran whether he received any treatment at the VA Medical Center (VAMC) in Fayetteville, North Carolina in the 1960s or the 1970s.  See VA Forms 10-7131 dated May 1969 and December 1978.  If so, obtain any available records as indicated.

3.  Associate with the claims folder the Veteran's relevant records of treatment at the Fayetteville, North Carolina VAMC since March 20, 2012.

4.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the current nature and severity of service-connected right lower extremity varicose veins, status post ligation and stripping.  The contents of the claims folder must be made available to the examiner for review.  The examiner is requested to obtain all necessary findings regarding the frequency, duration and severity of symptoms involving edema, aching and fatigue in the leg after prolonged standing or walking with the extent of relief obtained by elevation of the extremity or by compression hosiery, and any skin changes. 

5.  Additionally, schedule the Veteran for appropriate examination to determine the probable nature and etiology of his thoracolumbar spine disability.  The contents of the claims folder must be made available to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide the following opinions:

	a) clarify the current diagnosis, or diagnoses, involving the thoracolumbar spine; and

	b) for each diagnosed disorder, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder either first manifested during active service or, alternatively, results from event(s) during active service, to include the rigors of combat service as well as parachute jumping?

In providing the opinions requested, the examiner is requested to provide opinion as to whether there is any medical reason to accept or reject the Veteran's allegation of persistent and/or recurrent symptoms of thoracolumbar spine pain since service.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

6.  Thereafter, readjudicate the claims.  If any benefit on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

